Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 3, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146661                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  ASHLEY ANN ARBOR, LLC,                                                                                 David F. Viviano,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 146661
                                                                   COA: 304904
                                                                   Washtenaw CC: 10-001345-CZ;
                                                                   11-000574-CZ
  PITTSFIELD CHARTER TOWNSHIP,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 27, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed whether a public corporation’s special assessment
  against an individual parcel of property authorized under the Drain Code,
  MCL 280.490(1), but implemented through the provisions governing special assessments
  by the public corporation contained in the Public Improvement Act, MCL 41.721, et seq.,
  is subject to the exclusive jurisdiction of the Michigan Tax Tribunal, pursuant to
  MCL 205.731, in light of the amendment of 1992 PA 172, excluding the drain code from
  the definition of “property tax laws.”

         The Michigan Association of Counties, the Michigan Municipal League, and the
  Public Corporation Law Section of the State Bar of Michigan are invited to file briefs
  amicus curiae. Other persons or groups interested in the determination of the issues
  presented in this case may move the Court for permission to file briefs amicus curiae.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 3, 2013
           p0626
                                                                              Clerk